Citation Nr: 0010345	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-04 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for a mental disorder.

4.  Entitlement to service connection for hypoglycemia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served as a reservist with the Army National 
Guard from June 1988 to June 1991, with periods of active 
duty training (ACDUTRA) and inactive duty training 
(INACDUTRA).

This appeal arises from a September 1997, Department of 
Veterans Affairs (VARO), Atlanta, Georgia rating decision, 
which denied the appellant entitlement to service connection 
for residuals of a right knee injury, residuals of a back 
injury, hypoglycemia, and a mental condition.


FINDINGS OF FACT

1.  The appellant was a reservist with the Army National 
Guard from June 1988 to June 1991, with periods of ACDUTRA 
including from September 13, 1988 to December 16, 1988 and 
July 7, 1990 to July 21, 1990, and with periods of INACDUTRA 
including on July 22, 1990, September 8 to September 9, 1990, 
January 19, 1991 to January 20, 1991, February 2, 1991 to 
February 3, 1991, April 13, 1991 to April 14, 1991, and May 
18, 1991 to May 19, 1991.

2.  The appellant has not submitted competent medical evidence 
that he has residuals of a right knee injury during his 
periods of active duty training or any period of inactive duty 
training.

3.  The appellant has not submitted competent medical evidence 
that he has residuals of a back injury during his periods of 
active duty training or any period of inactive duty training.

4.  The appellant has not submitted competent medical evidence 
that he has a mental disorder related to his period of active 
duty training.

5.  The appellant has not submitted competent medical evidence 
that he currently has hypoglycemia related to his period of 
active duty training.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
residuals of a right knee injury.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
residuals of a back injury.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for a 
mental disorder.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
hypoglycemia.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for residuals of a 
right knee injury, residuals of a back injury, a mental 
disorder and hypoglycemia.  Service connection may be 
established for disability resulting from personal injury 
incurred or aggravated while on active military, naval, or air 
service.  Active military, naval, or air service includes 
active duty, any period of active duty for training during 
which the veteran was disabled or died from a disease or 
injury, or inactive duty training during which the veteran was 
disabled or died from an injury incurred or aggravated in the 
line of duty. 38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991).  
It should be pointed out that service connection for disease 
during a period of inactive duty training may not be granted 
for either a mental disorder or hypoglycemia, since disability 
would not be due to "injury" incurred in or aggravated in line 
of duty.  38 U.S.C.A. §§ 101(22)-(24), 1110, 1131 (West 1991); 
38 C.F.R. § 3.6(a),(d) (1999).

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet.App. 609 (1992).  

The appellant must demonstrate three elements to establish 
that a claim is well grounded.  First, the appellant must 
present medical evidence of a current disability.  Second, the 
appellant must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the appellant must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-69; 
Caluza v. Brown, 7 Vet.App. 498 (1995); Layno v. Brown, 6 
Vet.App. 465 (1994); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

Service records indicate that the appellant was a reservist 
with the Army National Guard from June 1988 to June 1991, 
with periods of ACDUTRA including from September 13, 1988 to 
December 16, 1988 and July 7, 1990 to July 21, 1990, and with 
periods of INACDUTRA including on July 22, 1990, September 8 
to September 9, 1990, January 19, 1991 to January 20, 1991, 
February 2, 1991 to February 3, 1991, April 13, 1991 to April 
14, 1991, and May 18, 1991 to May 19, 1991.  Service medical 
records are unavailable.

Treatment records from Northeast Georgia Medical Center dated 
from August 1990 to March 1997 were submitted which revealed 
that the appellant was admitted on August 16, 1990 for 
inpatient psychiatric treatment.  He claimed that he was 
doing relatively well until he developed increasing symptoms 
of anxiety and depression in the fall of 1988, which he 
related to experiences after joining the National Guard, and 
participating in boot camp.  He provided a history of 
hypoglycemia diagnosed in January 1990 and treated with diet.  
Final diagnoses included major depression and hypoglycemia.  
Outpatient treatment records revealed that he was admitted in 
January 1997 for complaints of low back pain and abdominal 
discomfort.  He denied any history of injury.  Discharge 
diagnoses included lumbosacral spine radiculopathy, sciatic, 
ilioinguinal fasciitis, and neuritis.  March 1997 
hospitalization records reported that he was evaluated for 
cervical spine and shoulder pain following an automobile 
accident. 

Medical treatment records from the appellant's private 
physician, Ernst Nieuwoudt, M.D., dated in March 1997, 
reported that the appellant had assessed anxiety and a 
history of hypoglycemia. 

A VA examination was conducted in April 1997.  The appellant 
reported that it was discovered that he was hypoglycemic in 
January 1990 and that he had psychiatric symptoms as a result 
therefrom, for which he claimed he was hospitalized in April 
1991.  The examiner diagnosed cyclothymic disorder.  The 
appellant also reported that he had right knee popping in 
basic training as well as low back discomfort which still 
bothered him if he walked on inclines.  He also indicated 
that he had followed a low carbohydrate, high-protein, 
multiple feeding diet for his hypoglycemia and, if he began 
to have mood swings, he would take some candy and alleviate 
his symptoms.  The examiner observed that his knees were 
normal to inspection.  Lumbar lordosis was also normal.  
Diagnoses included no objective findings referable to the 
right knee; episodic lumbar myalgia with full mobilities; and 
hypoglycemia on therapy with low-carbohydrate, high protein 
diet, symptomatic as noted in the history.

VA treatment records dated from May 1997 to February 1999 
reported that the appellant received treatment for "left" 
knee pain in May 1997 which he attributed to an injury years 
ago in boot camp.  He reported a history of bipolar disorder.  
The assessment was of bipolar disorder and bilateral knee 
degenerative joint disease.  The appellant was followed for 
his psychiatric symptoms.  In October 1997, he reported a 
history of bipolar disorder in 1997, chronic knee pain, and 
hypoglycemia.  The assessment was of bipolar disorder and 
degenerative joint disease (DJD).

Treatment records from Chestatee Regional Hospital were also 
submitted which revealed that the appellant was hospitalized 
October 12, 1991 for an index finger laceration, August 27, 
1992 for complaints of back pain, and May 26, 1996 for 
hyperventilation after being arrested. 

At his RO hearing in February 1999, the appellant testified 
that he had injured his back and right knee while he was on 
military training in late 1988; that he was seen by a 
psychiatrist at a Military Enlistment Processing Station; and 
that he was diagnosed with hypoglycemia while he was in the 
National guard in 1991.

Analysis

The appellant has testified to back and knee injuries while 
he was on military duty in late 1988.  His testimony is 
presumed credible for the limited purpose of deciding whether 
his claim is well grounded.  There is also medical evidence 
consistent with the existence of chronic back and knee 
disabilities, namely lumbar myalgia and degenerative joint 
disease, respectively.  However, there is no competent 
medical opinion linking chronic disability of the back or 
knee to these alleged injuries.  In fact, there is no 
competent medical opinion linking knee or back disabilities 
to any period of ACDUTRA or INACDUTRA.  

The appellant has also attempted to link his psychiatric 
disability and hypoglycemia to ACDUTRA or INACDUTRA.  Again, 
however, there is no competent medical opinion providing a 
nexus to disease or injury during ACDUTRA or to injury during 
INACDUTRA.  

The testimony/assertions of the appellant are insufficient to 
satisfy the nexus requirement because they the opinions of a 
layperson with no medical training or expertise to establish 
medical causation.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992) (holding that the Board is not required to 
entertain unsupported lay speculation on medical issues).  As 
the appellant has not submitted competent medical evidence of 
a nexus between his current knee and back complaints, mental 
disorder, and hypoglycemia and any period of his military 
duty, his claim must be denied as not well grounded.  Epps, 
126 F.3d at 1467-68.

The Board is not aware of the existence of additional relevant 
evidence that could serve to well ground the appellant's 
claim.  As such, there is no further duty on the part of the 
VA under 38 U.S.C.A. § 5103(a)(West 1991) to notify the 
veteran of the evidence required to complete his application 
for service connection.  McKnight, 131 F.3d at 1484-85; 
Robinette v. Brown, 8 Vet.App. 69 (1995).  

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statement of the 
Case, in which the appellant was informed that the reason for 
the denial of his claim was that there was no objective 
medical evidence to substantiate that he currently has 
residuals of a knee or back injury, a mental disorder or 
hypoglycemia that was incurred during any period of ACDUTRA or 
a knee or back disability that was incurred during any period 
of INACDUTRA.  Additionally, by this decision, the Board is 
informing the appellant of what is necessary to make his claim 
well grounded.



ORDER

Having found the claim for entitlement to service connection 
for residuals of a right knee injury not well grounded, the 
appeal is denied.

Having found the claim for entitlement to service connection 
for residuals of a back injury not well grounded, the appeal 
is denied.

Having found the claim for entitlement to service connection 
for a mental disorder not well grounded, the appeal is 
denied.

Having found the claim for entitlement to service connection 
for hypoglycemia not well grounded, the appeal is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

- 7 -


- 2 -


